     Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 1 of 57




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION



LITTLE ROCK SCHOOL DISTRICT                                     PLAINTIFF

V.                         NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                       DEFENDANTS

EMILY McCLENDON, ET AL.                                     INTERVENORS




             PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S
         BRIEF IN SUPPORT OF ITS MOTION FOR UNITARY STATUS
            Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 2 of 57



                                                 TABLE OF CONTENTS

TABLE OF CONTENTS .................................................................................................................2

I.    INTRODUCTION ....................................................................................................................4

II.   LEGAL STANDARD ..............................................................................................................6

III. ARGUMENT .........................................................................................................................10

       A.     Jurisdictional and Threshold Issues ..............................................................................10

       B.     The Place of Desegregation Lawsuits in Public Education...........................................11

       C.     PCSSD is Unitary in Student Achievement ..................................................................14

             1.     The Role of the Achievement Gap in the Quest for Unitary Status........................14

                     a.        Whether the achievement gap has a place in the court’s analysis
                                to determine whether PCSSD has achieved unitary status .......................16
                     b.        Legal precedent addressing the relevancy of the achievement
                               gap in this inquiry ......................................................................................16
                     c.        Education literature and philosophy ..........................................................19

             2.     Efforts that PCSSD has Implemented in Good Faith
                    Showing Substantial Compliance with Plan 2000 ..................................................20

                     a.        Dr. Charles W. Donaldson Scholars Academy .........................................21
                     b.        Advancement Via Individual Determination (“AVID”) ............................25
                     c.        Collaborative instructional approaches and initiatives ..............................26
                     d.        Initiatives and developments supporting African American
                               students and lifting all students ..................................................................28
                     e.        School Improvement Plans ........................................................................32

      D.     PCSSD is Unitary in Discipline ......................................................................................33

             1.     Section F(1): Data Collection .................................................................................34
             2.     Section F(2): Criteria for Identifying Discipline Issues ..........................................35
             3.     Section F(3): Goals to Eliminate Disparity.............................................................36
             4.     Section F(4): Comprehensive Study .......................................................................40
             5.     Section F(5): Initiatives to Reduce Discipline ........................................................41

                     a.        Discipline Management Plan (DMP) .........................................................44
                     b.        Multiage classroom (elementary) ..............................................................44
                     c.        Mental health providers .............................................................................44
                     d.        Dr. Milton FTH – PLPYP and CREATE ..................................................45
                                                                   2
          Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 3 of 57



                    e.         Teacher cohort training: culturally responsive teaching ............................45
                    f.         Alternative Learning Classroom (ALC) ....................................................45
                    g.         Positive Behavior Interventions and Supports (PBIS) ..............................45
                    h.         In school suspension (ISS) .........................................................................46
                    i.         Advancement Via Individual Determination (AVID) ..............................46

            6.     Section F(6): Handbook Policies ............................................................................46

     E.     PCSSD is Unitary in Facilities ........................................................................................47
     F.     PCSSD is Unitary in Monitoring .....................................................................................52

            1.     Section N(1) ............................................................................................................54
            2.     Section N(2) ............................................................................................................55
            3.     Section N(3) ............................................................................................................55

IV. CONCLUSION......................................................................................................................56




                                                                    3
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 4 of 57



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                              PLAINTIFF

V.                                     NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                               DEFENDANTS

EMILY McCLENDON, ET AL.                                                             INTERVENORS


                 PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S
             BRIEF IN SUPPORT OF ITS MOTION FOR UNITARY STATUS

        Pulaski County Special School District for its Brief in Support of its Motion for Unitary

Status, submits the following.

I.      INTRODUCTION

        The current litigation commenced in 1982 when the Little Rock School District (“LRSD”)

sued the Pulaski County Special School District (“PCSSD” or the “District”) alleging interdistrict

segregation. The true genesis of the dispute dates back further, expressly linked to the 1968 action

in which plaintiffs sued PCSSD to desegregate its schools. See Little Rock Sch. Dist. v. Pulaski

Cty. Special Sch. Dist. No. 1, 778 F.2d 404, 420 (8th Cir. 1985) (citing Zinnamon v. Board of Educ.

of PCSSD, No. LR-68-C-154 (E.D. Ark. 1973)); (Doc. 5610-2); (Doc. 5611). More accurately,

this case is placed in history “as the last in a long line of desegregation cases, dating back to 1956.”

(Doc. 3675, p. 12, n. 15). The Joshua now McClendon Intervenors joined the dispute in 1984 when

they petitioned to intervene. (Docs. 452, 565). A full recounting of the litigation is beyond the

scope of this brief, but it is extensive and well-documented elsewhere. See generally Polly J.

Price, The Little Rock School Desegregation Cases in Richard Arnold’s Court, 58 ARK. L. REV.

611 (2005); Honorable Robert L. Brown, The Little Rock School District’s Quest for Unitary
                                                   4
        Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 5 of 57



Status, 30 U. ARK. LITTLE ROCK L. REV. 267 (2008); Thomas Mark, A., The United States Court

of Appeals for the Eighth Circuit Holds That the Little Rock School District Is Entitled to Full

Unitary Status, 32 U. ARK. LITTLE ROCK L. REV. 397 (2010).

        Now 37 years since the 1982 filing of this case, 51 years since the 1968 commencement of

Zinnamon, and 61 years since Aaron v. Cooper, a new day has dawned in PCSSD. Complete

declaration of unitary status is warranted. Of the twelve original areas outlined in Plan 2000,

PCSSD has been declared unitary in all but four: student achievement, discipline, facilities, and

monitoring. All gaps in student performance have not been eliminated, nor is it likely that any

school could ever completely eliminate said gaps. However, gone are the days of claiming racial

blindness, or of sweeping disparate outcomes under the proverbial rug. PCSSD acknowledges that

its students face challenges, some more than others. PCSSD is dedicated to the proposition that all

students deserve an equal chance regardless of the zip code into which they are born, or the color

of their skin. To those ends, over the past decade PCSSD has consistently worked towards

complying with Plan 2000 in good faith. Herein, PCSSD will explain how it has not only achieved

unitary status as that term is defined in a legal sense, but also will explain how its efforts are part

of a greater quest to systemically address the society level inequalities that all too often fall along

lines of race and class. PCSSD’s work towards this broader goal will continue for years to come.

However, as this case is concerned, its achievement of complete unitary status has been attained.

It is time.




                                                  5
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 6 of 57



II.    LEGAL STANDARD

       First, it should be noted that as of late there have been no earth-shattering opinions from

the Supreme Court that meaningfully change the landscape of this area of the law. Further, it is

indisputable that this Court has widely studied the controlling law and is familiar therewith. This

Court, as well as His Honor’s esteemed colleagues that have handled this case over the past 37

years, have meticulously set out the legal standard that must be followed. See Judge Richard S.

Arnold’s 1985 opinion (778 F.2d 404, 409-10); this Court’s 2018 order (Doc. 5445, p. 2); Judge

Brian Miller’s 2011 order (Doc. 4507, pp. 5-7); Judge Billy Roy Wilson’s 2002 order (Doc. 3675,

pp. 63-80); Judge Henry Woods’ 1984 order (584 F. Supp. 328). As such, PCSSD will not write a

treatise on the applicable law, but upon citing the aforementioned recitations, and invoking the

guidance set forth in Freeman, Dowell, and their progeny, PCSSD will summarily dispense with

some observations about the law controlling the case at this particular juncture. See Freeman v.

Pitts, 503 U.S. 467 (1992); Bd. of Educ. of Okla. City Pub. Sch., Indep. Sch. Dist. v. Dowell, 498

U.S. 237 (1991).

       The legal standard applicable to this case is whether PCSSD has “made a good-faith effort

to substantially comply with [Plan 2000].” (Doc. 5565, 27:23 – 28:1). With regard to facilities, the

question is whether PCSSD has made a good-faith effort “to have equal, clean, safe, attractive

facilities across the district.” (Doc. 5445, p. 2). 1 As one explained, “[t]he relevance of good faith

underscores the notion that unitariness is less a quantifiable ‘moment’ in the history of a remedial

plan than it is the general state of successful desegregation.” Morgan v. Nucci, 831 F.2d 313, 321

(1st Cir. 1987). There have been many articulations of what it means to “substantially comply,”




       1
           See infra note 17; (Docs. 5619, 5620).
                                                    6
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 7 of 57



chiefly among the section of Judge Wilson’s 2002 opinion titled “Meaning Of ‘Substantial

Compliance.’” (Doc. 3675, pp. 78-80).

       What matters is effort, not results; effort, of course, in good faith. In looking at the

distinction between effort and results, Judge Arnold focused on the relevant consideration by

writing:

       The thrust of the provision is that certain programs with the purpose of ensuring
       that there is no racial discrimination with regard to student discipline be instituted.
       This does not mean that the programs must be perfectly efficacious. In addition, the
       object is to eradicate discrimination, which is not necessarily the same thing as
       disparity. Racial disparity may exist without discrimination. Discrimination, of
       course, can cause disparity, but it is not the only possible cause.

Little Rock Sch. Dist. v. Armstrong, 359 F.3d 957, 965 (8th Cir. 2004). This thread is also seen

throughout Judge Wilson’s 2002 order. For example, there is a section explaining that “[n]othing

in the Eighth Circuit’s decision [Appeal of LRSD, 949 F.2d 253, 256 (8th Cir. 1991)] suggested

that the ‘effort’ to eliminate the achievement gap must be successful in order for LRSD to be

declared unitary and released from court supervision.” (Doc. 3675, p. 148).

       Similarly, the standard to achieve unitary status is not perfection, complete compliance

with Plan 2000, nor is it even complete desegregation. Commenting on a district court’s wide

discretion and explaining when unitary status is achieved, it has been written that “[a]lthough

[Freeman v. Pitts] gives district courts a great deal of discretion to continue to implement

desegregation decrees, it also allows them to withdraw control from school districts long before

desegregation has actually occurred.” Harvard Law Review Ass’n, 3. Public School

Desegregation - Withdrawal of Judicial Control, 106 HARV. L. REV. 249, 250 (1992) (citing

Freeman, 503 U.S. 467, 112 S. Ct. 1430).

       The Court should also take into account the length of time with which a school has

complied with its desegregation plan. There is no magic number of years, and the standard is
                                                 7
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 8 of 57



compliance for “a reasonable period of time.” Dowell, 498 U.S. at 248, 111 S. Ct. at 637; Monika

L. Moore, Unclear Standards Create an Unclear Future: Developing A Better Definition of

Unitary Status, 112 YALE L.J. 311, 317 (2002) (collecting cases and commenting on the length of

compliance that must be shown to achieve unitary status).

       Now decades into this litigation, much of its outcome is controlled by a mélange of

stipulations, agreements, amendments, and settlements. Over the years, the Eighth Circuit has

largely reviewed these deviations from the controlling desegregation plans as contracts. Where

parties make an agreement controlling the outcome of the case, its metes and bounds should be

contractually enforced by the terms of the agreement. See Little Rock Sch. Dist. v. Armstrong, 359

F.3d 957, 967 (8th Cir. 2004); see also Polly J. Price, The Little Rock School Desegregation Cases

in Richard Arnold’s Court, 58 ARK. L. REV. 611, 645 (2005) (harmonizing more than two decades

of Eighth Circuit oversight of this case under Judge Arnold, and writing: “Arnold firmly enforced

the agreement by its own terms, as a matter of contract interpretation, and not by reference to an

external constitutional standard. The agreement of the parties may have broken down, but

according to Arnold, the original settlement proposal determined the scope of relief to which the

Intervenors were entitled.”).

       This reliance on contractual construction goes much deeper than a cursory quotation of any

one Eighth Circuit opinion in this case, and speaks more to an underlying judicial philosophy about

the proper place of the courts in overseeing desegregation litigation. Tracing this philosophy up

through the Eighth Circuit, it has been observed that

       [Professor Abe Chayes] articulated a preference for decrees formulated through
       good-faith bargaining by the opposing parties and enforced by the court, and this
       point was perhaps the most influential for Arnold. Chayes noted that the decree
       process forces the courts to rely on the parties’ negotiations to minimize the need
       for judicial resolution of remedial issues. Other reasons supported resolution by the
       parties as well: “The interest in a decree that will be voluntarily obeyed can be
                                                8
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 9 of 57



       promoted by enforcing a regime of good faith bargaining among the
       parties.” Arnold echoed this sentiment when he wrote: “As a practical matter, a
       remedy that everyone agrees to is a lot more likely to succeed than one to which
       the defendants must be dragged kicking and screaming.” … Arnold strongly
       favored settlement of the Little Rock school cases, and many of his opinions were
       intended to make settlement an easier process.

Polly J. Price, The Little Rock School Desegregation Cases in Richard Arnold’s Court, 58 ARK.

L. REV. 611, 645 (2005). Largely in keeping with this contractual understanding of agreements

reached, there is a history in this case of adhering to the contractual terms struck between

Intervenors and the districts when revising a desegregation plan. See e.g., (Doc. 3675, p. 166, aff’d

sub nom. Little Rock Sch. Dist. v. Armstrong, 359 F.3d 957 (8th Cir. 2004)) (Judge Wilson

explaining that “traditional contract principles bar Joshua from arguing, at this late date that

LRSD violated § 2.12.2. Joshua’s current interpretation of that section was never brought to the

attention of LRSD during the term of the Revised Plan.”) (emphasis added).




                                                 9
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 10 of 57



III.   ARGUMENT

       A.      Jurisdictional Issues and Threshold Issues

       Before diving into the merits of the case to show that PCSSD is unitary in all remaining

areas, herein several threshold issues must be addressed.

       First, as more fully explained in PCSSD’s and JNPSD’s Joint Motion in Limine seeking

the proper allocation of the burden of proof which is incorporated herein by reference, for student

achievement, discipline, and monitoring, this entire proceeding is not technically a quest for

unitary status. (Docs. 5610, 5611). Upon engaging in the archeological dig endeavored therein, it

appears that PCSSD has never been deemed constitutionally deficient in the areas of student

achievement, discipline, or monitoring. With no constitutional finding in these areas, no

presumption of unconstitutionality exists. Lacking that presumption, PCSSD does not bear the

burden of proof and this is not actually a quest for unitary status. For student achievement,

discipline, and monitoring, this entire proceeding is actually nothing more than a breach of contract

action in which the party claiming breach, here Intervenors, bears the burden of proof. Therefore,

PCCSD objects to the continuation of this proceeding as one in which it bears the burden of proof

because there is no legal basis for structuring the case as such.

       Second, during the course of discovery, and more precisely in the latter part of April and

early part of May 2020, PCSSD learned that Intervenors’ purported class representatives—Emily

McClendon, Tamara Eackles, and Valeria Stallings—lack the qualifications to serve as sub-class

representatives in this matter. PCSSD acknowledges that their introduction into this case (Docs.

5432, 5468, 5501) came about with the reasoned decision to avoid objection (Doc. 5467), however

that decision was made subject to the representation that these purported Intervenors were aware

of Plan 2000 and the benefits which it promises to African-American students, and that they

                                                 10
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 11 of 57



purportedly continued to rely upon Plan 2000 regarding the future of their children. Moreover, the

depositions of Emily McClendon, Tamara Eackles, and Valeria Stallings revealed they were

largely unaware of Plan 2000 and the benefits which it promises to African-American students,

and revealed a surprising lack of continued reliance upon Plan 2000 regarding the future of their

children. Upon learning of the inadequacy of these purported class representatives, PCSSD must

now raise the objection that they are not adequate sub-class representatives on the remaining

PCSSD-related issues. FED. R. CIV. P. 23(a)(4); Rattray v. Woodbury Cnty., Iowa, 614 F.3d 831,

835 (8th Cir. 2010). There was a time when the Joshua Intervenors were intimately aware of this

litigation, but these new purported Intervenors lack the awareness to be representatives of the class.

Without adequate representatives, the continuation of this proceeding is improper. In any event,

should the Court overrule this objection and continue with the proceedings, the Intervenors must

be compelled to actually show up at the hearing this summer. Absent their attendance, the case

against PCSSD should not be allowed to continue without a client to represent the class.

       B.      The Place of Desegregation Lawsuits in Public Education.

       Notwithstanding the District’s objection that the remaining components of this case may

be covered by contract law, courts generally have discretion to evaluate a school district’s quest

for unitary status. PCSSD respectfully submits this policy explanation to shed light on where

desegregations cases, and this case, fit into the picture of the great experiment of American

democracy.

       When a desegregation plan and federal court control a school district, the power vested in

the school board of education by the qualified electors of the district through the democratic

process is necessarily reduced. See Dowell, 498 U.S. at 248, 111 S. Ct. at 637 (“Local control over

the education of children allows citizens to participate in decision making, and allows innovation

                                                 11
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 12 of 57



so that school programs can fit local needs.”) This reallocation of decision making authority is of

no small consequence, a reality enhanced by decades of court supervision and punctuated by the

opinion expressed by some that this “often works to the detriment of students in the system.”

Monika L. Moore, Unclear Standards Create an Unclear Future: Developing A Better Definition

of Unitary Status, 112 YALE L.J. 311, 312 (2002). Educational needs and societal demands are not

static. School districts, controlled through a functioning democracy, need the freedom to make

decisions that address changing needs instead of being shackled to dated desegregation plans born

out of educational philosophies that have been long since retired.

       Although not determinative, time should factor into this Court’s analysis. The Supreme

Court has stated that the causal presumption of unconstitutionality diminishes “[a]s the de jure

violation becomes more remote in time.” Freeman, 503 U.S. at 496, 112 S.Ct. 1430; see also id.,

503 U.S. at 506, (Scalia, J., concurring) (“the rational basis for the extraordinary presumption of

causation simply must dissipate as the de jure system and the school boards who produced it

recede further into the past”); Jenkins III, 515 U.S. at 118, 115 S.Ct. 2038 (Thomas, J.,

concurring); Jenkins v. Missouri, 216 F.3d 720, 744 (8th Cir. 2000) (Loken, J., dissenting).

       PCSSD has not achieved unitary status merely by the passage of time. As explained in

detail herein, PCSSD’s sustained efforts over the past decade show that it is deserving of unitary

status on the merits of this case. However, the Court must address the case’s duration. The Supreme

Court has stated “[i]n Dowell, we emphasized that federal judicial supervision of local school

systems was intended as a ‘temporary measure.’” Freeman, 503 U.S. at 489, 112 S. Ct. at 1445

(citations omitted). The length of this case if far from a “temporary measure.” In fact, of the scores

of school systems that have achieved unitary status, many had cases pending for less time than this

case. See e.g., Freeman v. Pitts, 503 U.S. 467 (1992), Mills v. Freeman, 942 F. Supp. 1449 (N.D.

                                                 12
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 13 of 57



Ga. 1996) (DeKalb County School System in Georgia achieved unitary status in 1996 after 28

years); N.A.A.C.P., Jacksonville Branch v. Duval Cty. Sch., 273 F.3d 960 (11th Cir. 2001) (Duval

County School Board in Florida achieved unitary status in 2001 after 16 years); Flax v. Potts, 915

F.2d 155 (5th Cir. 1990) (Fort Worth Independent School District in Texas achieved unitary status

in 1990 after approximately 30 years); United States v. State of Ga., Troup Cty., 171 F.3d 1344

(11th Cir. 1999) (Troup County School District in Georgia achieved unitary status in 2003 after

34 years); Hoots v. Pennsylvania, 272 F. Supp. 2d 539, 553 (W.D. Pa. 2003) (Woodland Hills

School District in Pennsylvania achieved unitary status in 2003 after 32 years); Sch. Bd. of the City

of Richmond, Va. v. Baliles, 829 F.2d 1308, 1311 (4th Cir. 1987) (Richmond Public School District

in Virginia achieved unitary status in 1986 after 25 years).

       These cases are cited mainly to emphasize the factor of time, and to temper Intervenors’

proclivity toward “scope creep”—repeatedly attempting to obtain modifications, concessions, et

cetera, not included in the requirements of Plan 2000. This concern is no mere rhetorical flourish.

As an illustration of this perennially active force, the Court need look no further than Intervenors’

counsel’s accusatory and unsubstantiated nefarious assumptions blaming PCSSD for the impact

of COVID-19. 2 This has gone on long enough.



       2
         In what is widely recognized as the most challenging and disruptive single event facing
American education in modern history, PCSSD has been working to timely and prudently respond
to COVID-19. In the sudden onset of these unprecedented challenges, every moment mattered as
PCSSD worked to not only continue educating its students, but also work so that they had access
to meals since many families are food insecure. In other words, PCSSD leaders already had their
hands completely full in figuring out the district’s response to the COVID-19 crisis. On March 27,
2020, counsel for Intervenors sent a letter stating:

       As counsel for the Intervenors in the above-captioned case, we are concerned about
       the effect of the pandemic and these emergency measures on the Intervenor Class
       and, thus, are reaching out to assess the services being provided to students in the
       District and to offer support and guidance during this uncertain time. We also
                                                13
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 14 of 57



       C.      PCSSD is Unitary in Student Achievement.

       The remaining obligation under Section M of Plan 2000 requires that PCSSD implement

plans designed to improve student achievement as recommended by the Ross Plan.

               1.      The Role of the Achievement Gap in the Quest for Unitary Status

       Beginning with the outward bounds of arguments previously rejected in this case, a school

need not completely eliminate the achievement gap 3 to be found unitary. (Doc. 3675, p. 148);



       request that by April 2, 2020, you advise us of your availability for a conference
       call to discuss these important issues.

Exhibit A. In other words, without any evidence that PCSSD was responding to the pandemic in
a discriminatory way which it absolutely was not, or in any way that was within the scope of the
remaining issues of Plan 2000, counsel for Intervenors suddenly decided that PCSSD’s pandemic
response was somehow within the ambit of this desegregation litigation. They requested a response
and a meeting on short notice.

         Without wading into the issue of whether the COVID-19 pandemic disproportionately
affects Americans along lines of race and class, the point here is that PCSSD was doing its best to
respond appropriately. And there was no indication that PCSSD was doing anything improper, let
alone anything less than other schools in Arkansas or nationwide. PCSSD was in fact responding
in way that went above and beyond to make sure that all of its students were served. Even though
this is a legitimate concern of parents and patrons of PCSSD, the relevant question here is whether
COIVD-19 is properly addressed in this desegregation case. It is not. However, because of this
ongoing litigation, Intervenors’ counsel essentially attempt to insert themselves into any and every
aspect of PCSSD governance.
       3
           Written in 1999, the Ross Plan, as well as judicial decisions since its inception, have
repeatedly referred to disparities in student performance as the “achievement gap.” PCSSD
respectfully objects to the continued use of this phrase. The American education system certainly
experiences differences in academic performance that all too often fall along lines of race and
class. Rather than an “achievement gap” this reality is more constructively addressed as an
“opportunity gap.” This shift in phraseology more precisely names the situation in our country.
“Opportunity gap” is a way of expressing that arbitrary circumstances—such as one’s skin color,
zip code of birth, or economic situation—often determine the opportunities available in life.
Speaking generally and not specifically about PCSSD, emphasizing the “achievement gap” has at
times in the past been used to shift blame to students, or narrowly define the problem as lagging
test scores. By seeing the problem as an “opportunity gap,” PCSSD believes that educators can
more effectively address the conditions and obstacles that students face throughout their childhood
years. While shifting the terminology will not remedy the pervasive inequities faced by students
in their lives, PCSSD believes that this more holistic understanding of the problem will be the most
                                                 14
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 15 of 57



(Doc. 3337, pp. 6-7). 4 At the other extreme, theoretically, based on an historical investigation of

the place of the achievement gap in this litigation, PCSSD perhaps need not even address the

achievement gap for purposes of showing that it has achieved unitary status. Without conceding

that point, and setting aside that threshold issue for the sake of expediency, PCSSD will herein

address the appropriate place of efforts to eliminate the achievement gap in this litigation. In any

event, whether PCSSD must make a certain showing on the achievement gap is a pure legal and

somewhat academic question, because in actuality PCSSD is quite focused on systemically closing

the gaps faced by its students. PCSSD’s dedication to closing gaps goes to the very core of what

it means to provide a transformative education to a child.




effective way to work towards a school system in which all students have the chance to achieve
their best potential in life. Noting this philosophical objection to framing the problem as an
“achievement gap,” briefing herein will continue to use this phrase, however antiquated, simply
for purposes of judicial continuity.
       4
          The April 29, 1992 PCSSD Desegregation Plan committed the district to “eliminate” the
existing disparities in performance between black and white students. In replacing that 1992
commitment with Plan 2000, Judge Susan Webber Wright found that the prior plan “impose[d]
rigid requirements that may never be met and sometimes frustrate, rather than assist, transition to
a unitary public education system.” (Doc. 3337, pp. 6-7). In reaching this conclusion, Judge Wright
relied at least in part on testimony during a 1996 hearing, during which Dr. David J. Armor, PhD
testified that factors such as family educational attainment, income levels, and family structures
play a major role in determining academic performance and stated that, “closing the [achievement]
gap .. , making it zero . . . is virtually impossible.” Transcript of hearing held Tuesday May 14,
1996, page 33; (Doc. 3337, p. 6, n. 13). Relying on this same hearing, Judge Wilson synthesized
hundreds of pages of expert testimony on the subject into this digestible summary:

       In May of 1996, Judge Wright conducted three days of evidentiary hearings during
       which Dr. Walberg, Dr. Armor, and Dr. Orfield, three nationally recognized experts
       in desegregation litigation, testified. According to both Dr. Walberg and Dr. Armor,
       the current socioeconomic differences between African–Americans and whites
       make it impossible to eliminate the achievement gap.

(Doc. 3675, p. 148).
                                                15
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 16 of 57



                        a.      Whether the Achievement Gap has a Place in the Court’s
                                Analysis to Determine Whether PCSSD has Achieved Unitary
                                Status.

        Plan 2000, Section M, and by incorporation the Ross Plan, deal with student achievement.

The Ross Plan discusses the achievement gap between white students and African-American

students. Wading deeper into the history on this issue, Judge Wilson examined the place of the

achievement gap in this case, concluding his inquiry by summarizing:

        The original desegregation remedy in LRSD v. PCSSD, 778 F.2d 404, 434–36 (8th
        Cir. 1985), did not mention any obligations related to narrowing or eliminating the
        achievement gap between African–American and white students. Rather,
        LRSD voluntarily agreed to eliminate that achievement gap as one of the
        obligations in the 1990 Settlement Agreement and Settlement Plan.

(Doc. 3675, p. 147-48) (emphasis in original). Anything not traceable back to an original

constitutional violation, to the extent that it is relevant at all, is enforceable only as a contractual

dispute. (Doc. 5611). In fact, much of PCSSD’s current obligations under Plan 2000 with regard

to student achievement accordingly sound in contract. But before proceeding to further examine

PCSSD’s extensive efforts to close the achievement gap, it is worth raising PCSSD’s threshold

objection that the achievement gap has no place in this legal inquiry regarding the achievement of

unitary status, at least not in the context of where PCSSD has a burden to prove anything. If

Intervenors contend that PCSSD is not unitary in student achievement, and if they wish to make

the achievement gap a part of their argument, they bear the burden of proof as the achievement

gap is not traceable to a constitutional violation in this case.

                        b.      Legal precedent addressing the relevancy of the achievement
                                gap in this inquiry.

        Presenting evidence that fully examines, precisely quantifies, and properly places the

achievement gap in PCSSD could easily take weeks. Rather than spend significant time at trial on

this issue, which is largely background, PCSSD will endeavor to address these issues herein.
                                                  16
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 17 of 57



Suffice it to say, these issues have largely been addressed in this case. Rather than replow the same

ground again, and in the interest of judicial efficiency, PCSSD will herein rely on citation to prior

findings in this case.

        In what can be accurately described as this case’s magnum opus on the subject, Judge

Wilson wrote a particularly insightful section of his 2002 opinion titled “The Metaphysics Of

Using The ‘Achievement Gap’ As A Factor In Deciding Unitary Status.” (Doc. 3675, pp. 80-88).

Summarizing his research and study of the available precedent, Judge Wilson concluded:

        [s]ociologists and educators have recognized for over a decade that there are a host
        of factors, completely unrelated to the effects of de jure segregation, that also are
        responsible for the minority student achievement gap. Some of these other factors
        include low birth weight, poverty, whether the student is raised by a single parent,
        parental interest and involvement, and peer influence. Complicating this issue still
        further is the fact that the achievement gap “exists across the country in prior
        segregated school districts and school districts that have not discriminated against
        minority students.”

(Doc. 3675, pp. 81-82) (citations omitted).

        Looking even broader than the history of this case, other courts have reached similar

conclusions about the proper place of the achievement gap in a judicial inquiry of this nature.

In People Who Care v. Rockford Board of Education, 246 F.3d 1073 (7th Cir. 2001), Judge

Richard Posner rejected the argument that the minority student achievement gap was attributable

to segregation in the school system, writing

        [y]et it is obvious that other factors besides discrimination contribute to unequal
        educational attainment, such as poverty, parents’ education and employment,
        family size, parental attitudes and behavior, prenatal, neonatal, and child health
        care, peer-group pressures, and ethnic culture. Some of these factors may
        themselves be due to or exacerbated by discrimination, but not to discrimination by
        the Rockford school board. The board has no legal duty to remove those vestiges
        of societal discrimination for which it is not responsible. Insofar as the factors that
        we have mentioned, rather than unlawful conduct by the Rockford school board in
        years past, are responsible for lags in educational achievement by minority students,
        the board has no duty that a federal court can enforce to help those students catch
        up. It may have a moral duty; it has no federal constitutional duty.
                                                  17
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 18 of 57




        No effort has been made by the plaintiffs, despite our warnings, to partition,
        however crudely, the lag in achievement that is due to the school board's past
        illegalities and the lag that is due to other factors, factors for which the school board
        bears no federal legal responsibility.

Id., at 1076-77; accord Coalition to Save Our Children v. State Bd. of Educ. of Delaware, 90 F.3d

at 779 (“As humans, we acknowledge with melancholy the fact that many socioeconomic factors

militate against a complete level playing field in our society. As judges, however, we are powerless

to alter formidable social, economic and demographic forces and conditions over which no legal

precept has control”). PCSSD respectfully requests that this Court take judicial notice of these

findings by Judge Wilson as also largely supported by the well-reasoned Judge Posner among

others, and in so doing, accurately set the backdrop for this Court’s inquiry without belaboring

these points at trial.

        Judge Wilson’s opinion also observed that “the gap in minority student achievement must

be causally linked by expert testimony and other evidence which is sufficiently specific to allow

the trial court to identify ‘the incremental effect that segregation has had on minority student

achievement.’” (Doc. 3675, p. 81) (citations omitted). This pronouncement of the law must be so

even if PCSSD otherwise has the burden of proof. Judge Wilson concluded that “[i]n this case, no

court has ever determined generally, or with the specificity required in Jenkins III, what portion,

if any, of the minority student achievement gap in LRSD is causally linked as a vestige of de

jure segregation.” (Id., p. 87). It is believed that this finding is equally true for PCSSD as it was

for LRSD, and so the achievement gap cannot be imputed to PCSSD. This conclusion cannot

change at the trial of this matter because Intervenors have not disclosed any expert witnesses and

the deadline for doing so has passed, leaving them with no ability to causally link the achievement

gap to purported segregation. As such, to the extent that the Court wishes to consider the

                                                   18
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 19 of 57



achievement gap at all, the Court can reasonably hold as a matter of law that the minority student

achievement gap in PCSSD is not causally linked as a vestige of de jure segregation for want of

expert proof to connect the dots.

                         c.     Education Literature and Philosophy

          The points that PCSSD has requested the Court take under judicial notice are further

supported by the education literature. PCSSD does not intend to make these points a central part

of the upcoming trial, but nonetheless believes that the content herein provides an important

backdrop against which to understand PCSSD’s educational philosophy.

          Superintendent Dr. Charles McNulty is a social justice leader who was a principal of a high

performing school before obtaining his doctorate in educational leadership from the University of

Wisconsin at Madison. Under his leadership, PCSSD has remained focused on providing an

education to all students, but also approaching education through the lens of achieving social

justice. Drawing on the educational scholarship of Gewirtz (2006), PCSSD’s philosophy is guided

by typology that accounts for injustice’s multi-dimensional nature. Gewirtz, Sharon, Towards a

Contextualized Analysis of Social Justice in Education, 1 EDUC. PHILOSOPHY & THEORY 38

(2006).

          Under this scholarship, there are three categories of just acts and outcomes: distributive,

recognitional, and associational justice. Distributive justice is the absence of exploitation,

marginalization, material or cultural dispossession, and how cultural or social resources are

accessed or constrained by institutions or social norms. Recognitional justice refers to the absence

of cultural imperialism, disrespect, or domination and nonrecognition. Associational justice

implies a participative democracy both in the political form as well in the workplace. Gewirtz

(2006) builds on the works of Young (1990) and Fraser (1997) to articulate a response to these

                                                  19
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 20 of 57



two key questions: “What criteria can we use to judge whether an educational policy or practice is

socially just? How do we make comparative assessments of social justice in education?” Id., at 69

(citing Young, Iris Marion, Justice and the Politics of Difference. Princeton, NJ: Princeton

University Press (1990); Fraser, Nancy, Justice Interruptus: Critical Reflections on the

“Postsocialist” Condition. New York: Routledge (1997)). At the upcoming trial Dr. McNulty is

expected to testify not just about PCSSD’s good faith substantial compliance with Plan 2000, but

also about this research based educational philosophy that drives an outcome where all students

achieve their full potential in life. Such an outcome is premised upon a proper understanding of

the concept of justice.

           Understanding PCSSD’s educational philosophy is helpful to the inquiry at hand, but

nothing herein or presented at trial is intended to be seen as a concession that Plan 2000 obligates

PCSSD to right the multifaceted societal injustices and inequities facing its students. PCSSD

believes that justice is an admirable goal worth pursuing, but this relates to injustices arising from

outside the confines of school, and as such this goes above and beyond the requirements of Plan

2000. Setting its sights on this noble undertaking speaks volumes about PCSSD’s good faith

efforts.

                 2.       Efforts that PCSSD has Implemented in Good Faith Showing
                          Substantial Compliance with Plan 2000.

           Turning to the merits of PCSSD’s case on student achievement, the evidence clearly

demonstrates that PCSSD is unitary. PCSSD has substantially complied in good faith with the

requirements of Plan 2000 and the goals of the Ross Plan. Under a publicly elected School Board,

PCSSD has attained this through a structured, systemic, and targeted instructional approach that

positively affects achievement for all students while specifically targeting African American

students to reduce the performance gap with their non-black peers. Although Section M of Plan
                                                 20
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 21 of 57



2000 originally had two subparts, its satisfaction of the home-school counselor component was

noted by Judge Miller in 2011, leaving PCSSD to focus on the Ross Plan. (Doc. 4507, pp. 92-93).

       As will be more fully developed below, in accordance with a binding stipulation, a

“substantial component” of PCSSD’s desegregation obligation on the subject of student

achievement hinges on the Dr. Charles W. Donaldson Scholars Academy. Thus, this Court’s

inquiry is narrower and focused. Of course, the Dr. Charles W. Donaldson Scholars Academy is

not the only relevant initiative, and indeed a full presentation on PCSSD’s efforts to address student

achievement will be henceforth commenced. However, part of the wisdom of the controlling

stipulation to focus this trial on the Dr. Charles W. Donaldson Scholars Academy is so that the

Court’s inquiry on student achievement cannot later be subject to the criticism that it has evolved

into an exercise in pedagogical sociology rather than constitutional adjudication. See Jenkins by

Agyei v. State of Mo., 19 F.3d 393, 404 (8th Cir. 1994) (Beam, J., Bowman, J., Wollman, J., Loken,

J., and (Morris Sheppard) Arnold, J., dissenting) (“In my view, this case, as it now proceeds,

involves an exercise in pedagogical sociology, not constitutional adjudication.”) In any event,

PCSSD should be found unitary for the following reasons.

                       a.      Dr. Charles W. Donaldson Scholars Academy

       In 2014, Intervenors and PCSSD filed a joint motion to modify Plan 2000. (Doc. 5018).

The motion explained the change to Plan 2000 as follows:

       This proposed amendment will supplement Plan 2000 provisions regarding
       academic achievement. The parties agree the Donaldson Scholars Academy plan is
       to become a substantial component of PCSSD’s desegregation obligation on the
       subject of student achievement.

(Id., pp. 2-3) (emphasis added). The parties agreed on a detailed description of the Dr. Charles W.

Donaldson Scholars Academy. (Doc. 5018-1). The parties filed supplemental information

explaining this program. (Doc. 5023). The Court held a hearing on this issue (Doc. 5024) and
                                                 21
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 22 of 57



ultimately granted the joint motion. (Doc. 5029). As such, in reviewing the instant motion for

unitary status, PCSSD’s commitment to good faith implementation of the Dr. Charles W.

Donaldson Scholars Academy shall be a “substantial component of PCSSD’s desegregation

obligation on the subject of student achievement.” (Doc. 5018, pp. 2-3). As with other agreements

reached to resolve this case, the agreement to make the Dr. Charles W. Donaldson Scholars

Academy a “substantial component” of PCSSD’s pursuit of unitary status in this area is an

agreement that should be enforced by its own terms, as a matter of contract interpretation. See

Section II, supra.

       PCSSD implemented the Dr. Charles W. Donaldson Scholars Academy in good faith. The

subject of implementation came up in hearings. (See e.g., Docs. 5174, 5177). Both Intervenors and

PCSSD kept the Court informed through the filing of progress reports and other documents

showing consistent implementation. (Docs. 5078, 5115, 5148, 5172, 5200, 5283, 5318, and 5497). 5

These progress reports and other updates were adequate, as the Court commended: “the Court

notes the comprehensive report about the Dr. Charles W. Donaldson Scholars Academy’s activities

between 2014 and 2019. It is appreciated.” (Doc. 5501, p. 2) (referencing Doc. 5497).

       Intervenors were involved in the planning, implementation, and of course the monitoring

of the Dr. Charles W. Donaldson Scholars Academy. For example, Intervenors’ own report states

“[p]eriodic meetings have been held with Attorney Walker and Lead Monitor Ms. Joy Springer to



       5
         PCSSD incorporates herein by reference the facts set out in these docket filings, and
respectfully requests that the Court take judicial notice of its previous study of these materials.
Believing that this Court will, as it did in 2018, “draw[] freely on what it has learned in presiding
over the detachment-related proceedings since 2013” and the other proceedings for that matter,
PCSSD will endeavor to streamline the marshaling of proof to avoid unnecessarily burdening this
brief and the upcoming trial with introducing all of this material and other material similarly
referenced and so incorporated. (Doc. 5445, p. 2).

                                                 22
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 23 of 57



keep them appraised of what is occurring with the Academy.” (Doc. 5283-1, p. 4). Even given the

limited time records available to PCSSD,6 in an approximately one year period, lead monitor Rep.

Joy Springer self-reported that she allegedly spent 83.02 hours 7 monitoring the Dr. Charles W.

Donaldson Scholars Academy. (Doc. 5367-1, pp. 1-29). Monitors Marva Walker Smith and

Charles Bolden worked for, and apparently still work for, the Dr. Charles W. Donaldson Scholars

Academy. Depo. Rep. Joy Springer, 8 223:17-224:1, Exhibit B.9

       All of this underscores the parties’ understanding the Dr. Charles W. Donaldson Scholars

Academy is a “substantial component of PCSSD’s desegregation obligation on the subject of

student achievement.” (Doc. 5018, pp. 2-3). Tellingly, after all of the aforementioned monitoring,

Rep. Joy Springer had no criticism of the Dr. Charles W. Donaldson Scholars Academy during her

deposition.


       6
         The only time records produced by Intervenors are a 2018 time log for Marva Walker
Smith, a 2017 time log for Charles E. Bolden which also contains a lone entry from January 2018,
and the time logs already available on the docket at Doc. 5367. Despite being asked to produce
more, none were produced. Given Intervenors’ lack of production, PCSSD has been deprived of
the proof necessary to fully develop this argument.
       7
          5/31/2017 0.8 hours; 5/15/2017 2.5 hours; 4/13/2017 2.5 hours; 4/5/2017 1.1 hours;
4/4/2017 0.5 hours; 4/3/2017 0.8 hours; 4/3/2017 0.6 hours; 4/2/2017 2.3 hours; 3/30/3017 2.5
hours; 3/30/3018 2.8 hours; 2/27/2017 2 hours; 2/21/2017 3 hours; 2/17/2017 0.56 hours;
2/13/2017 5.7 hours; 2/9/2017 1.3 hours; 2/8/2017 3.2 hours; 8/9/2016 2.1 hours; 12/5/2016 2
hours; 11/28/2016 2.3 hours; 10/19/2016 0.75 hours; 10/14/2016 0.5 hours; 9/30/2016 1.8 hours;
8/22/2016 2.4 hours; 8/9/2016 2.1 hours; 7/26/2016 0.85 hours; 7/25/2016 2.35 hours; 7/25/2016
1.25 hours; 7/18/2016 3.5 hours; 7/5/2016 2.87 hours; 7/1/2016 1.3 hours; 6/30/2016 2.5 hours;
6/28/2016 0.86 hours; 6/28/2016 2.33 hours; 6/22/2016 1.5 hours; 6/21/2016 5.6 hours; 6/8/2016
4.7 hours; 6/8/2016 3.3 hours; 6/7/2016 4 hours. (Doc. 5367-1, pp. 1-29). This number is an
estimation based on available information; a precise figure is impossible to calculate given the
practice of block billing.
       8
         PCSSD’s separately filed Motion in Limine raising PCSSD’s objections to the testimony
of Rep. Joy Springer is noted, and incorporated herein by reference. (Docs. 5615, 5616).
       9
        An excerpt of Rep. Joy Springer’s deposition is attached to the Motion for Unitary Status
as Exhibit B. A full copy of the transcript will be made available to the Court upon request.
                                                 23
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 24 of 57



       Additionally, it should be noted that the Dr. Charles W. Donaldson Scholars Academy

speaks directly to one of Judge Miller’s chief criticisms in 2011. There, His Honor explained that

“Pulaski County needs to refocus its efforts on narrowing the achievement gap. It needs to consider

the specific requirements of the Ross Plan, and it needs to specifically design and implement

programs to address those requirements.” (Doc. 4507, p. 99). As explained above, that is exactly

what the Dr. Charles W. Donaldson Scholars Academy does. It was “specifically designed” to

meet the “specific requirements of the Ross Plan.” Forged by collaboration of the parties and

established through the annealment of considerable monitoring efforts, it comes before the Court

bearing the stamp of approval of Intervenors.

       During the joint motion to alter Plan 2000, PCSSD agreed that “[t]he total financial

commitment of PCSSD to the plan is $10,000,000.00.” (Doc. 5018, p. 1). PCSSD followed through

on this commitment. Updates regarding the budget and expenses of the Dr. Charles W. Donaldson

Scholars Academy were provided. (Doc. 5283-1, pp. 20-24). Final numbers show that the PCSSD

has expended $10,000,000.00. Exhibit C. PCSSD’s sustained commitment to the Dr. Charles W.

Donaldson Scholars Academy over the past six years represents, as contractually agreed, a

“substantial component of PCSSD’s desegregation obligation on the subject of student

achievement.”

       The Dr. Charles W. Donaldson Scholars Academy is specifically designed to improve the

academic achievement of all students with special attention to African American students and

others who are at-risk of academic failure due to socioeconomic disadvantages and other factors.

Participation in the program and successful completion are requisites for scholarship awards. This

program is under the supervision of the Assistant Superintendent of Equity & Pupil Services, High

School Building Administrators, High School Counselors. The program started in 2014.

                                                24
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 25 of 57



Recruitment for the program is completed by administrators and counselors of African American

students for the academy. Equity Services along with local school counselors organize

transportation and secure facilities for student sessions and the summer academy.

       For the reasons set out above, and more fully explained in the hundreds of pages already

on the docket, the Dr. Charles W. Donaldson Scholars Academy is the most substantial component

of PCSSD’s unitary status on student achievement. Combined with the other initiatives detailed

below, PCSSD has achieved unitary status in the area of student achievement.

                       b.      Advancement Via Individual Determination (“AVID”)

       Another foundational support to progress toward equitable outcomes for African American

students as well as impacting all students, is Advancement Via Individual Determination

(“AVID”) (2019-20). AVID is an “untracking” program designed to help underachieving students

with high academic potential prepare for entrance to colleges and universities. AVID places

previously underachieving students (who are primarily from low income and ethnic or linguistic

minority backgrounds) in the same college preparation academic program as high-achieving

students (who are primarily from middle or upper-middle income and “majority” backgrounds).

AVID features a rigorous academic elective course with a sequential curriculum that focuses on

writing, inquiry, and collaboration as methodologies to accelerate student progress.

       AVID provides both school-wide and targeted instructional strategies along with

professional development to approximately 260 teachers and administrators to promote a positive

districtwide impact to redress the student performance gap. PCSSD was the first district in the state

to implement AVID at the elementary level and was also the first district in the nation to implement

AVID throughout K-12. AVID helps students develop the skills they need to be successful in

college placing special emphasis on growing writing, critical thinking, teamwork, organization and

                                                 25
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 26 of 57



reading skills. The implementation of AVID has been spearheaded by Assistant Superintendent of

Equity & Pupil Services Dr. Janice Warren and reaches grades 3 through 12. To facilitate

implementation, PCSSD staff engaged in site visits to AVID demonstration schools, summer

training with school teams, and on-site training for all schools. Additionally, PCSSD’s

commitment to AVID is shown by bi-weekly school site visits by the Deputy Superintendent as

well as monthly reviews at principal and assistant principal meetings.

                      c.      Collaborative Instructional Approaches and Initiatives

       PCSSD has implemented a plethora of initiatives that address the requirements of the Ross

Plan so as to meet the goals of Plan 2000. Since 2018, instructional initiatives have been vetted

through the 90/90/90 research. 90/90/90 schools are those that were identified because they are at

least 90% combined minority, at least 90% free or reduced lunch qualified students, and at least

90% successful on standardized assessments. These schools would appear to be doing something

unexpected that is leading to a high level of student achievement under challenging circumstances.

PCSSD has sought to implement this research to reap the benefits of lessons learned through this

research. The high achieving schools were found to have five commonalities, all of which PCSSD

seeks to emulate. The five areas are: (1) there is a strong emphasis and focus on achievement, (2)

there are clear curricular choices, (3) there are frequent assessment and multiple chances for

students to show improvement, (4) there is a strong emphasis on writing in all academic areas, and

(5) there is an external scoring of student work. The 90/90/90 research enables PCSSD to achieve

education equity while serving students from low-income and high-minority backgrounds through

consistent practices. Implementation has been spearheaded by Dr. McNulty and Deputy

Superintendent Smith, impacting grades K through 12. To support the implementation of the




                                               26
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 27 of 57



90/90/90 research, Professional Development (PD) is provided at monthly principal and assistant

principal meetings, bi-weekly site visits, and School Improvement Plans.

       PCSSD has used Curricular Teams (since 2012) to increase rigor across all schools. These

teams rewrite and revise the math, English Language Arts (ELA), and science curriculum and

pacing guides as standards are revised. They involve various administrators, instructional coaches,

and teachers impacting grades K through 12. Curriculum for each content area is regularly

monitored and revised to align curriculum with the state curriculum and best practices. Pacing

guides are regularly monitored and revised to make sure that strategies yield intended instructional

outcomes.

       PCSSD has implemented Professional Learning Communities (PLCs) (since 2011) to

support collaborative instructional approaches based on student performance outcomes. PLCs

create a space where educators can meet regularly to share expertise, disaggregate data, and work

collaboratively to improve teaching skills and the academic performance of students. PLCs involve

Solution Tree, 10 administrators, instructional coaches, and teachers, impacting grades K through

12. Relevant training was held during the summer, fall, and winter of 2019. Master schedules

reflect common planning time for literacy and math to facilitate PLCs, and the Deputy

Superintendent attends PLCs during bi-weekly visits to the schools. PLCs have been strengthened

districtwide through additional professional development (2019-2020).

       The Equity Lab initiative has been implemented since 2018 to provide high quality

instruction to African American and/or high poverty students. Additionally, a balanced assessment

framework (2019-20) has been used to accurately identify and pedagogically respond to student


       10
           Solution Tree is a professional development company and publisher of educational
material for K–12 educators.

                                                27
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 28 of 57



performance outcomes, which builds a foundation for systemic action to address student

achievement. Pedagogical practices such as small group instruction, R.I.S.E. 11 basal readers to

support reading comprehension, credit recovery at the secondary level, the acquisition and use of

Next Generation Science textbooks, and the Donaldson Scholarship initiative have been deployed

as well.

                       d.      Initiatives and Developments Supporting African American
                               Students and Lifting All Students.

       PCSSD has refined and executed Plan 2000 to support African American students while at

the same time increasing achievement for all students. This is shown through the following

programs, focuses, and initiatives.

       First, PCSSD has prioritized Professional Development that supports high yield

instructional initiatives. Effective professional development must utilize outside of school training,

at-school support, and in the classroom coaching. Substantial effort has been made to provide

learning opportunities to central office administrators, principals, assistant principals, and

instructional coaches on such topics as Culturally Relevant/Responsive Teaching, AVID,

Professional Learning Communities, Implicit Bias, 90/90/90 school-based instructional practices,

school improvement planning, balanced assessment, and PBIS. The implementation of these high-

yield instructional practices is monitored in the action plans of each school’s improvement plan.

Culturally Relevant/Responsive Teaching Professional Development focuses on ensuring that

each student can relate course content to his or her cultural context by teaching in a cross-cultural




       11
          R.I.S.E. (Reading Initiative for Student Excellence) Arkansas encourages a culture of
reading by coordinating a statewide reading campaign with community partners, parents, and
teachers to establish the importance of reading in homes, schools, and communities. R.I.S.E. is the
State’s balanced literacy initiative.
                                                 28
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 29 of 57



or multicultural setting. This has been spearheaded by Dr. McNulty and impacts grades K through

12. PD is provided at monthly principal and assistant principal meetings.

       Second, PCSSD has provided Stereotype Threats Professional Development. The purpose

of this programming is to confirm negative stereotypes about an individual’s racial, ethnic, gender,

or cultural group. This has been spearheaded by Dr. McNulty and impacts grades K through 12.

PD is provided at monthly principal and assistant principal meetings.

       Third, PCSSD has ramped up Literacy Instruction and AVID. Teachers are supported at

the elementary level regarding literacy instruction and AVID. At the secondary level, AVID

professional development and small group instruction is provided either outside the district, at

district-wide professional development, or in the classroom by coaches.

       Next, in addition to tracking student achievement through the ACT-Aspire summative

assessment, since 2012 PCSSD also utilizes interim assessments to (1) evaluate where students are

in their learning progress, and (2) determine whether they are on track to performing well on future

assessments, such as standardized tests and end-of-course exams. In other words, the robust use of

interim assessments provides more timely tracking of progress to avoid the development of gaps,

and to assess in real time whether progress is being made to close existing gaps. This is overseen

by Program Administrators/Instructional Strategists, Instructional Coaches, and teachers, affecting

grades 3 through 12. To this end, Instructional Coaches were trained on the NWEA MAPP. 12

Additionally, assessments were created by a team and pushed out every three weeks.




       12
           Northwest Evaluation Association (NWEA) Measure of Academic Growth (MAP)
assessments measure what students know and inform teachers what students are ready to learn
next. The programs create personalized assessments that accurately measure performance by
adjusting to a student’s response.

                                                29
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 30 of 57



       Similarly, Common Formative Assessments (CFAs) have been used beginning in 2016 to

generate immediate student achievement data to monitor progress and evaluate instructional

effectiveness as well as guide teachers who may need to shift instruction to meet the needs of their

students. This is overseen by Program Administrators/Instructional Strategists, Instructional

Coaches, and teachers, affecting grades 3 through 12. Instructional Coaches were trained on USA

Test Prep 13 and Assessments were created by a team and pushed out every three weeks.

       PCSSD has partially implemented Accelerated Reading (AR) to monitor reading practice

and progress, and to help teachers guide students to books that are on a student’s individual reading

levels. PCSSD has partially implemented STAR Math 14 to monitor and manage mathematics skills

practice, from preschool math through calculus. To facilitate these programs, Renaissance has

provided training for teachers and administrators, and both have continually been in place since

2012. AR impacts grades K to 12, and AM is implemented in grades K through 5. For both,

administrators, Instructional Coaches, and teachers received training on the platforms, and

regularly assess students to determine growth and inform instruction.

       PCSSD has been adherent to the Arkansas Initiative for Math and Science (AAIMS) since

2012. AAIMS is for grades 6 through 8, and it strengthens teaching of the AP® and grades 6-10

advanced pathway/accelerated mathematics, science, and English courses and to build enrollment

and increase the number of students taking and earning qualifying scores on AP® exams in these



       13
          USA Test Prep is recognized as a nationwide leader in curriculum resources and test
preparation for high schools, middle schools, and elementary schools.
       14
          The acronym “STAR” previously stood for “Standardized Test for the Assessment of
Reading.” However, this meaning is not retained because the creating company has made STAR
assessments for skills in domains other than reading, for example STAR Math. As such, “STAR”
originated as an acronym but is no longer used as such, and instead has taken on a meaning of its
own.
                                                30
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 31 of 57



subjects and better preparing students in general for higher education and career. To facilitate

implementation, College Board provides training for teachers and administrators. Administrators,

Instructional Coaches, and teachers are trained in strategies geared to build enrollment and increase

the number of students taking and earning qualifying scores on AP® exams while preparing

students for rigorous post-secondary courses.

       Similarly, PCSSD supports the Arkansas Leadership Academy, which develops leadership

skills that bring coherence for everyone in understanding transformational and sustainable system

change by managing system components within the big picture. This is implemented on all PCSSD

campuses, and is overseen by administrators, Instructional Coaches, and teachers since 2012.

       PCSSD has utilized an ADE School Improvement Specialist (Comprehensive Schools) to

facilitate the school improvement process from 2012 to 2016. This was supported by an employee

of the district designated to facilitate the school improvement process.

       PCSSD used Program Administrators for Content Areas to facilitate the planning,

implementing, and evaluating of educational curriculum and programs in core discipline areas

from 2012 to 2018. This impacted grades K through 12, and was spearheaded by Jennifer Beasley,

Brandy Beckman, Dr. Renee Dawson, Lourdes Goodnight, Lance Levar, Dr. Kiffany Pride, Leta

“Bobbette” Ray, and Nicole Townsend.

       Instructional Strategists were used to oversee the improvement of classroom testing

programs, monitor the weekly and daily improvement of learning goals, and modify instructional

methods that might not be achieving those goals. Leta “Bobbette” Ray and Dr. Laura Strickland

oversaw these efforts impacting grades K through 12, and this has been in place since 2018.

       PCSSD has utilized Dyslexia Interventions/Interventionists to provide targeted or intensive

reading intervention services that reflect the principles and practices of Structured Literacy to

                                                 31
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 32 of 57



individual and small groups of students. These efforts were for grades K through 12, and were

supported by administrators, Instructional Coaches, and teachers receiving training throughout

each year on the Sonday model, school based identification, Assessment level 2, and R.I.S.E.

       Finally, a series of other initiatives have also been utilized by PCSSD to address

achievement gaps and bolster student performance. K - 5 Math Adoption (Go Math) was

implemented in the 2012-2013 school year to update the math resources available at the K - 5

level, and this continued through the 2019-2020 school year; Handwriting Adoption (Writing

without Tears/Keyboarding without Tears) was implemented in the 2015-2016 school year to

reintegrate handwriting and introduce keyboarding to the elementary level, and this continued

through the 2018-2019 school year; and K - 5 ELA Adoption (Journeys) was implemented in the

2016-2017 school year to update the ELA resources available at the K - 5 level, and this is ongoing.

                       e.     School Improvement Plans

       Since 2011, PCSSD has designed and implemented an organizational structure to provide

a foundational leadership platform to support equitable and high yield research-based initiatives.

The development of School Improvement Plans 15 uniquely designed to support Plan 2000 began

during the 2017-18 school year and was refined during the 2019-20 school year to allow for real-

time systemic monitoring of instructional initiatives, targeted interventions that support African

American students, and the development of leading indicators that support a results orientation for

instruction and student performance. These School Improvement Plans elevate the monitoring


       15
          The State of Arkansas used the Arkansas Comprehensive School Improvement Plan
(ACSIP) as its School Improvement Plan platform until 2015. The State began the transition to
INDISTAR as the School Improvement Plan platform during the 2015-2016 school year. As such,
the Court may notice both the Arkansas Comprehensive School Improvement Plan (ACSIP) and
School Improvement Plan (SIP) descriptions and acronyms used at various times by various
witnesses.

                                                32
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 33 of 57



ability of the District’s Steering Committee in the analysis of PCSSD practices that support

achievement of African American students. These School Improvement Plans offer targeted

attention paid to math and literacy to report targeted strategies of efforts to increase student

achievement in those respective areas. PCSSD contracted with School Improvement Consultant

Dr. Donyall Dickey to facilitate the school improvement process at specific schools. This was for

grades 3 through 12, and was for the 2015-2016 through the 2018-2019 school year.

       D.      PCSSD is Unitary in Discipline.

       PCSSD is unitary in the area of discipline because it has substantially complied in good

faith with the requirements of Plan 2000, Section F, and has met the goals of the Ross Plan. Since

2011, the District has continued its efforts to close the discipline disparity between black and non-

black students. Several initiatives and systems have been implemented to create equitable

disciplinary measures for all students, specifically African-American students. The District’s

primary focus is to reduce discipline and eliminate the disparity. The Court appointed expert,

Margie Powell, summarized the current climate as follows:

       After years of perfunctory initiatives and poorly designed behavior programs,
       district personnel have joined together to develop a discipline system that is
       researched based, student centered, and that seems to be working. The PCSSD has
       created a network of programs, practices, and initiatives that have already resulted
       in a significant drop in discipline sanctions in the past three years.
       …

       With its interconnected discipline programs system, the district administration has
       demonstrated that eliminating discipline disparities is a priority and, based on the
       data for the past three years, it seems to be doing just that. In the PCSSD,
       eliminating discipline problems and closing the disparity gap is everyone’s
       responsibility.

(Doc. 5531, pp. 7-8).

       Before setting out PCSSD’s case on discipline, there are some important threshold issues

for the Court to consider. Section F of Plan 2000 contains subsections F(1) through F(6). ODM
                                                 33
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 34 of 57



has declared that PCSSD has met its obligations under F(2), F(4), and F(5). (Doc. 5531, p. 2).

Also, in 2011 Judge Miller found that PCSSD was compliant with F(2) and F(6). In addition, the

provisions of F(6) have been institutionalized in the District since 2000. Ms. Powell’s report on

PCSSD discipline summarized where the issue of discipline stands today:

       Please note that some Plan provisions: F 2, 4, 5 are time specific dating back to
       2000. In 2008, The Office of Desegregation Monitoring reported to the Court that
       the PCSSD had met its obligations under those provisions. As a result, those
       provisions are not included in this report. In addition, some job titles have been
       changed or have been eliminated since Plan 2000 was developed. Provision F 6 has
       been institutionalized since the year 2000 and is not included in this report.

(Doc. 5531, p. 2). As such, PCSSD requests that this Court not receive evidence, testimony, or

proof about Plan 2000 Sections F(2), F(4), F(5), and F(6) because PCSSD has been declared

compliant in these subsections. 16 Nevertheless, this Motion summarizes PCSSD’s compliance

with all subsections of Section F of Plan 2000. PCSSD should be adjudicated unitary in discipline

for the following reasons.

               1.      Section F(1): Data Collection

       Section F(1) requires that PCSSD continue to gather data to allow for a full assessment of

its success in achieving its objection of eliminating racial disparities in the imposition of school

discipline. Section F(1) also requires that PCSSD maintain records on student discipline that

identify certain metrics. PCSSD has met and continues to meet these requirements.

       PCSSD creates Annual Discipline Reports from discipline data that is entered into a state

database system called eSchool. Each Annual Discipline Report quantifies discipline data by

showing the type of discipline imposed, whether the discipline occurred in an elementary or

secondary school, the breakdown between black and non-black students, and the breakdown


       16
         PCSSD filed a separate Motion in Limine Regarding Unitary Areas in Discipline. (Docs.
5617, 5618). That motion and brief are incorporated herein by reference.
                                              34
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 35 of 57



between males and females. The data shows the following discipline measures: out of school

suspensions, bus suspensions, in-school suspensions, expulsions, and pupil services hearings. Each

report contains additional data analysis, narrative summaries, and recommendations for

improvements. These reports have been periodically provided to Intervenors. In addition to the

Annual Discipline Reports, PCSSD also compiles mid-year reports that it distributes internally to

principals of each school. These measures meet and exceed the data gathering requirements of

Section F(1).

       PCSSD has also met the recordkeeping requirements in Section F(1). Through the eSchool

system, each of the disciplinary measures referenced above is logged and stored. Each record

shows the nature of the discipline imposed, the teacher and any other staff member involved, the

school where the incident occurred, and the race and sex of the student.

       Further, Judge Miller found that PCSSD was in compliance with Section F(1) in 2011.

(Doc. 4507, pp. 62-63). Judge Miller observed that “[w]hile in-school suspensions are indeed a

type of discipline and should be included in the data collected, their exclusion does not require a

finding that Pulaski County failed to implement this subsection of Plan 2000.” (Doc. 4507, p. 63).

Learning from this observation by Judge Miller, beginning with the 2011-2012 school year, the

Annual Discipline Reports now include in-school suspensions.

                2.     Section F(2): Criteria for Identifying Discipline Issues

       Section F(2) requires that, not later than 45 days after the approval of Plan 2000, PCSSD

was to propose criteria for: (1) identifying teachers and other staff who are experiencing problems

which require attention, (2) identifying schools that have atypically high discipline rates, and (3)

identifying schools that have atypically high racial disparities in discipline. PCSSD has identified

and continues to utilize such criteria in addressing discipline.

                                                 35
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 36 of 57



       As Ms. Powell identified in the section of her report quoted above, this obligation under

Plan 2000 was imposed in the year 2000 and existed at a discrete moment in time. Judge Miller

found in 2011 that “[a]lthough Pulaski County did not meet the 45 day deadline, criteria for

identifying the three categories listed above were developed and provided to Joshua. Joshua

acknowledges this in its proposed findings of fact and conclusions of law.” (Doc. 4507, p. 63). As

drafted, this section of Plan 2000 is complete, and any previous failure to meet the 45 day deadline

is not relevant today, because Judge Miller already accounted for this fact in 2011.

               3.      Section F(3): Goals to Eliminate Disparity

       Section F(3) requires that PCSSD make efforts to work with schools, teachers, and

personnel identified using the Section F(2) criteria to promote achievement of the goal of

eliminating racial disparities in school discipline. PCSSD’s efforts to eliminate racial disparities

in discipline have been and continue to be extensive.

       PCSSD continues to identify discipline issues using the Section F(2) criteria. In 2011,

Judge Miller observed that PCSSD provided “no guidance” for schools on how to identify

individual teachers and staff members with discipline issues. (Doc. 4507, p. 66). Since then, the

District now identifies schools, teachers, and other staff with high discipline rates by reviewing

data entered into the District’s student database, eSchool. The District extracts data in the form of

a report by the District’s IT department. This report is reviewed by the Office of Equity & Pupil

Services. Based on the data, individual teachers and personnel are identified for additional training

and development. Schools with the highest number of referrals and suspensions are identified as

schools in need of support. A year-to-year data comparison is used to determine an increase or

decrease in referral and suspension rates. Resources and services, as explained below, are provided

to those schools to address any disparity.

                                                 36
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 37 of 57



       Since 2011, PCSSD engaged two consulting services to address the issues of racial

disparity in discipline: Dr. Mack Hines of Mack Hines Consulting and Dr. Walter Milton of From

the Heart International Education Services, Inc. Both Dr. Hines and Dr. Milton provided services

that were tailored specifically to address issues concerning African American students. The

consultants provided Professional Development training for staff identified as having high rates of

discipline referrals. The training was delivered through group and individual sessions during site

visits to schools and after school hours. The consultants also spent numerous hours observing the

classrooms of teachers identified as having high discipline rates. Dr. Hines worked with the

District from 2012 until 2019. Dr. Milton worked with the District from 2011 to 2017. The District

decided to institutionalize many of the practices from these consultants and phase out continued

services.

       In the last two years, the District itself provides services to school administrators to address

any disproportionality shown by the data within the individual school. Administrators complete a

discipline disproportionality worksheet and submit it to the Director of Pupil Services. Those

schools which are identified as disproportionate will be asked to create an action plan for each

individual school.

       PCSSD currently uses numerous other initiatives specifically tailored to eliminate racial

disparities in discipline. The initiatives to address goals of Section F(3) overlap with Section F(5)

and are discussed more extensively below. By way of example, student and staff supports such as

multiage classrooms for elementary students, alternative learning classrooms for secondary

students, teacher cohort training regarding culturally responsive teaching, Positive Behavioral

Intervention Supports, AVID, and Teen Court are being, and in most cases have been,

implemented to reduce racial disparity. Additionally, the ADE POINT Mentoring Program

                                                 37
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 38 of 57



provides for first and second year teachers to receive classroom management culturally responsive

training.

        PCSSD has further adopted the specific recommendations listed below tailored to reduce

racial disparity in discipline.

  Recommendation & Date                 Recommendation                       Results
                                      Implemented & How
Culturally Responsive             Implemented                     Efforts made to decrease
Training –                        Leading Teacher Success         discipline
Dr. Mack Hines –                  Towards Building Positive
8/5/2014, 8/12/14 – 8/14/14       Behavior within African
(Assistant Principal Training)    American Students –
Culturally Responsive             Implemented                     Efforts made to decrease
Training –                        African American Student        discipline
Dr. Mack Hines – 2015             Success Discussions.
6/10 – 6/11, 8/6 – (Principals)   Principals, Assistant
6/2 – 6/3, 8/7 – (Assist          Principals & Teacher Leaders
Principals)
4/20, 7/31, 8/10, 8/27 –
(Teachers)
Focus School Support Plan         Implemented                     Efforts made to decrease
Data Collection Visits            Focus School Support            discipline
Consultant /Training              Visual of Vision of Support
Dr. Mack Hines                    for Black Children
4/2015 – 5/2015                   Dr. Mack Hines conducted a
6/2015 – 8/2015                   data collection visit,
9/2015 – 3/2016                   conducted a district wide
4/2016 – 5/2016                   professional development on:
 (Principals, Assistant           Developing teacher
Principals & Teacher Leaders)     effectiveness for addressing
                                  disciplinary situations with
                                  African American Students.
Consultant & School Support       Implemented                     Efforts made to decrease
Dr. Mack Hines                    African American Student        discipline
4/15/16 – 5/31/17                 Discipline. Visits with focus
                                  schools
Culturally Responsive             Implemented                     Efforts made to decrease
Training- Professional            III Phase Approach to Guide     discipline
Development – Focus Schools       Each School’s Approaches to
Dr. Mack Hines                    Addressing Disciplinary
7/1/17 – 5-31/18                  Issues with African American
                                  Students.

                                               38
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 39 of 57



Culturally Responsive            Implemented                       Efforts made to decrease
Training –                       Project HABSS (Harris             discipline
Dr. Mack Hines                   Approach to Black Student
8/2018 – 12/2018                 Success)
(Principals & Teachers)
Culturally Responsive            Implemented                       Efforts made to decrease
Training –                       The African American Student      discipline
Dr. Mack Hines                   Success Initiative
1/8/2019 – 4/5/2019              (Administrators, Principals,
                                 Assistant Principals, Teachers)
From The Heart International     Implemented                       Efforts made to decrease
Educational Services             FTH Study Conducted for           discipline & improve
Training –                       PCSSD                             educational achievement by
Dr. Walter Milton                                                  all students, with special
2014-2015                                                          attention to African American
                                                                   students and others who are at
                                                                   risk of academic failure due to
                                                                   socioeconomic disadvantages,
                                                                   or other factors
From The Heart International     Implemented                       Efforts made to decrease
Educational Services             PLPYP – Student Academic          discipline & improve
Training –                       and Leadership Initiative         academic achievement for
Dr. Walter Milton                Training -                        school aged males and females
2015-2016                        Foundations, Professional         by focusing on their
                                 Issues & Professional             development.
                                 Practices
                                 (Provided intensive training
                                 and technical assistance
                                 support for a cohort of school
                                 educators)
From The Heart International     Implemented                       Efforts made to decrease
Educational Services             Culturally Responsive             discipline & to explore the
Training –                       Education & Teacher               fundamentals of human
Dr. Walter Milton                Empowerment.                      growth and development.
2016-2017                        A Student Academic &
                                 Leadership Initiative
                                 (Provided intensive training
                                 and technical assistance
                                 support for a cohort of school
                                 educators)


       The above suggestions and intervention measures show that PCSSD has since 2011 made

a good faith effort to comply substantially with Section F(3) of Plan 2000.

                                               39
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 40 of 57



               4.      Section F(4): Comprehensive Study

       Section F(4) requires that PCSSD conduct a study of the discipline of black students,

particularly male students at the secondary level, not later than 150 days after the approval of Plan

2000. As Ms. Powell pointed out in her report, Section F(4) necessitated the completion of a

discrete report that was to be completed by a certain deadline in the year 2000. In 2011, PCSSD

presented a draft Discipline Study Narrative completed by Dr. Jerry Welch. Judge Miller found

that PCSSD was not compliant with this section, explaining that “[a] draft study narrative that

lacks suggestions and intervention measures does not satisfy Pulaski County’s obligations under

this subsection.” (Doc. 4507, p. 67). Starting with the text of Section F(4) and the criticism of

Judge Miller in 2011, PCSSD endeavored to make a good faith effort to substantially comply with

the spirit of this section, even if the discrete report and the deadline imposed in the year 2000

obviously cannot be met.

       In a good faith attempt to create a Section F(4)-compliant comprehensive study, PCSSD

hired two outside contractors. In the 2011-2012 school year, PCSSD contracted with the University

of Memphis to develop a Formative Evaluation Process for School Improvement (FEPSI). The

FEPSI was a climate survey designed to analyze data regarding African-American males. The

FEPSI reports were issued annually and covered grades five, eight, eleven, and twelve. PCSSD

used the University of Memphis to issue FEPSI reports until approximately 2017.

       Additionally, the District contracted From the Heart International Educational Services,

Inc. to conduct a study using a focus group for African-American males in grades 9-12 at Sylvan

Hills High and Jacksonville High schools during the 2012-2013 school year. These schools were

selected due to their high numbers of discipline in the data reports. The study’s focus was to acquire




                                                 40
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 41 of 57



feedback on students’ perceptions, opinions, beliefs and attitudes towards their experiences at

school and to provide meaningful data that supports change and to bring about improvement.

        Based on the data gathered from these two studies, the District began adopting and

implementing the measures and initiatives discussed in Section F(3) above and Section F(5) below.

Since 2011, PCSSD has made a good faith effort to substantially comply with the study guidelines

initially set forth in Plan 2000.

                5.      Section F(5): Initiatives to Reduce Discipline

        Section F(5) requires PCSSD to develop initiatives to reduce rates of discipline within 150

days of the approval of Plan 2000. Here again, this section of Plan 2000 required specific action

by a date certain that has now passed 20 years ago. In 2011, Judge Miller found that indeed the

District had “implemented multiple initiatives” to address discipline, but ultimately PCSSD was

not in compliance with this section because of the “long delay” of nearly six years in doing so.

(Doc. 4507, p. 68).

        PCSSD cannot rectify the time that elapsed between the adoption of Plan 2000 and the

District’s first adoption of initiatives designed under this section. Since 2011, however, PCSSD

sought immediately to implement certain additional behavior initiatives. While the initiatives have

shifted somewhat over the past decade as one would expect in the education world, PCSSD’s

commitment to actually implementing initiatives commensurate with the spirit of Plan 2000 has

remained resolute. A more thorough description of each initiative is included below, however as a

preview of expected testimony, PCSSD submits the following summary:




                                                41
    Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 42 of 57




   Initiatives for        School Year         Period the Initiative          Description of
Section F. Discipline    Implemented            was carried out             Success/Failures
    of Plan 2000

Discipline                1991-1992             1991 to present       Annual Discipline Report
Management Plan                                                       shows increases/decreases
(DMP)/                                                                from year to year through
                                                                      discipline data.


Multiage Classroom        Prior 2006            Prior to 2006 to      Annual Discipline Report
(Elementary)                                        present           shows increases/decreases
                                                                      from year to year through
                                                                      discipline data.

Mental Health            Prior to 2006          Prior to 2006 to      Annual Discipline Report
Providers                                           present           shows increases/decreases
                                                                      from year to year through
                                                                      discipline data.

Dr. Milton FTH -          2011- 2012              2011 - 2017         Annual Discipline Report
PLPYP and CREATE                                                      shows increases/decreases
(Secondary)/ (1,2,3,4)                                                from year to year through
                                                                      discipline data.

Teacher Cohort            2012-2013                2012-2014          Annual Discipline Report
Training                                                              shows increases/decreases
   (1) Culturally                                                     from year to year through
       Responsive                                                     discipline data.
   (2) Teaching

Dr. Mack Hines            2012-2013                2012-2019          Annual Discipline Report
Culturally Responsive                                                 shows increases/decreases
Training (Elementary)                                                 from year to year through
                                                                      discipline data.

Alternative Learning      2013-2014             2013 to present       Annual Discipline Report
Classroom (ALC) -                                                     shows increases/decreases
Secondary                                                             from year to year through
                                                                      discipline data.

PBIS/ RtI Behavior        2016-2017             2016 to present       As a general rule, a score of
Tier I                                                                70% or higher for each tier is
(Mills Feeder only)                                                   accepted as a level of
                                                                      implementation that will
                                                                      result in improved student

                                         42
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 43 of 57




                                                                            outcomes (successes). Based
                                                                            on the TFI data from 2016-
                                                                            2019, Landmark Elementary
                                                                            was the only school that
                                                                            scored 70% or higher for tier
                                                                            I implementation.      Based
                                                                            on the TFI data from Fall
                                                                            2019, all the Mills Feeder
                                                                            Schools are considered to be
                                                                            at a level of implementation
                                                                            for tier 1 and are ready to
                                                                            focus on tier II (supports for
                                                                            targeted groups of students,
                                                                            specifically African-
                                                                            American students).


  PBIS/RtI Behavior               2018-2019            2018 to present      Fully implemented in all
  Tier I District-wide                                                      PCSSD schools.




  In School Suspension          Prior to 2006        2006 to present (in    Annual Discipline Report
  (ISS)                                              secondary schools)     shows increases/decreases
                                                                            from year to year through
                                                                            discipline data.

  AVID                            2018-2019            2018 to present      Fully implemented in all
                                                                            PCSSD schools.


Without considering the efficacy of any one of these initiatives, their implementation demonstrates

that PCSSD is no longer deserving of the criticism that it delayed implementation, it engaged in

further delay, or took no action. These initiatives also demonstrate that while changes were made

over time, over the past decade PCSSD has continually been making efforts to substantially

comply in good faith with the entirety of Section F of Plan 2000. A more detailed summary of

each program is included below.



                                                43
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 44 of 57



                       a.       Discipline Management Plan (DMP)

       Beginning the 1991-1992 school year, PCSSD began adopting DMPs. DMPs are discipline

plans that are narrowly tailored to each school (and, sometimes, each grade level) to keep

disciplinary responses from escalating outside of the classroom setting. Each school’s DMP

contains a plan for addressing more minor disciplinary issues. Generally speaking, a teacher must

engage in 5 steps to address the behavioral issue within the classroom before referring the student

out of classroom for discipline. All DMPs include at least one teacher contact with a student parent

or guardian before a discipline referral is made. The staff at each school creates its own DMP every

school year based on the current disciplinary climate. At the elementary level, separate DMPs

often exist for each grade level. All DMPs are approved by the Office of Equity and Pupil Services.

                       b.       Multiage Classroom (Elementary)

       Beginning before 2006, elementary schools in the District implemented multiage

classrooms designed to meet the needs of students who require extra support and attention, not just

due to discipline issues. Students in the multiage classroom may be struggling academically,

socially, or behaviorally. The goal of the multiage classroom is to provide support for a short

period of time and return the student back to the mainstream classroom.

                       c.       Mental Health Providers

       Prior to 2006, the District implemented an initiative whereby the District connected

students in need with community mental health providers. This initiative remains in place today.

The mental health providers are connected with students who need support for varying reasons,

including with behavioral issues. They are given a private space within the school to meet with

students during school hours.




                                                44
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 45 of 57



                      d.      Dr. Milton FTH – PLPYP and CREATE (Secondary)/(1,2,3,4)

       Beginning in 2011 and continuing through 2017, Dr. Milton and From the Heart Consulting

helped the District to implement two programs: Positive Living Promoting Your Purpose

(“PLPYP”) and Culturally, Responsive, Education, And, Teacher, Empowerment (“CREATE”).

PLPYP was geared toward students while CREATE was geared toward teacher trainings.

                      e.      Teacher Cohort Training: Culturally Responsive Teaching

       Beginning in 2012, PCSSD used Dr. Hines’ consultancy services to conduct teacher

trainings on culturally responsive teaching methods. Specifically, these trainings were designed to

educate teachers on how to deal with and address issues with African American male students. Dr.

Hines conducted these trainings on a group and individual basis.

                      f.      Alternative Learning Classroom (ALC) (Secondary)

       Since 2011, PCSSD has dramatically overhauled its use of Alternative Learning

Classrooms (“ALCs”). ALCs serve students who are in need of more thoughtful services, whether

due to behavioral problems, social issues, or problems with home life. PCSSD has discontinued

use of the Learning Academy, which was the standalone ALC. Since then, most middle schools

and high schools maintain their own ALC serving students in their own schools. In the past two

years, the District has invested significant resources to open the Center of Innovation ALC for

middle school students.

                      g.      Positive Behavior Interventions and Supports (PBIS) / RTI
                              Behavior Tier I

       In 2016, PCSSD began testing the Positive Behavior Interventions and Supports (“PBIS”)

and Response to Intervention (“RTI”) methodology in the Mills Feeder school. These programs

are specifically tailored to bridge cultural and racial gaps between students and teachers. PBIS

looks at behaviors and issues with teachers in dealing with students, cultural components. After
                                                45
        Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 46 of 57



success in the Mills Feeder, both the PBIS and RTI programs were implemented district-wide in

2018.

                       h.     In School Suspension (ISS)

        Beginning before 2006, the District began using In-School Suspension (“ISS”) as a less

harsh disciplinary measures in appropriate cases where suspension was not warranted.

                       i.     Advancement Via Individual Determination (“AVID”)

        Beginning in 2018, PCSSD introduced the AVID program, discussed in more detail above

in the student achievement section. As of today, PCSSD has trained approximately 200 teachers

for AVID. As of the 2019-2020 school year, AVID is fully implemented in all PCSSD schools.

The foregoing measures show that since 2011, PCSSD has a made a good faith effort to

substantially comply with Section F(5) of Plan 2000 despite an initial delay in doing so that cannot

today be rectified.

               6.      Section F(6): Handbook Policies

        Section F(6) requires that PCSSD follow certain policies in the Handbook for Student

Conduct and Discipline. In 2011, Judge Miller concluded “Pulaski County has complied with this

subsection.” (Doc. 4507, pp. 68-69). As such, the Court need not engage in fact finding on this

issue as PCSSD has clearly met its obligations under Plan 2000.

        Notwithstanding the foregoing, to the extent the Court seeks reassurance that PCSSD

continues to remain compliant there is ample evidence to so conclude. Dr. Whitfield continues

serving as PCSSD’s hearing officer, and he oversees PCSSD’s efforts to make sure that the

handbook is being followed. Dr. Whitfield, among others, remains laser focused on watching for

disparities that arise in PCSSD’s discipline data, and he takes steps to address any disparities.

Further, soon after 2011, PCSSD convened a diversity committee. Plan 2000 has been addressed

                                                46
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 47 of 57



at retreats with administrators, and during some of those times with administrators PCSSD looked

at discipline disparities and specifically at teachers with disparate numbers. Dr. Whitfield has

intervened to address particular situations where necessary. Plan 2000 was addressed at new

teacher trainings held since 2011, and the Board also received training about Plan 2000

compliance.

        E.      PCSSD is Unitary in Facilities.

        Section H of Plan 2000 requires that “existing school facilities are clean, safe, attractive,

and equal.” Plan 2000, § (H)(1) (emphasis added). The Court has stated that it will decide whether

PCSSD has “made a good-faith effort to substantially comply with this plan obligation to have

equal, clean, safe, attractive facilities across the district.” (Doc. 5565, 27:23 – 28:1). 17 While this

standard is a guide star, it is not overly specific. With the purpose of fleshing out what this standard

looks like when implemented, the parties engaged in an arm’s length negotiation and came to a

roadmap by which to reach full unitary status. A joint motion to amend Plan 2000 was filed,

wherein the parties represented to the Court:

        PCSSD’S quest for full unitary status through cooperation with Joshua demands
        an alternative commitment, a Plan B as it were, to remediate that need in the event
        of a negative vote on the aforesaid millage increase. Therefore, PCSSD commits to
        the circa $50,000,000.00 new Mills High School, and the circa $5,000,000.00

        17
            One benefit of preparing a comprehensive brief such as the instant one is an opportunity
to reexamine the case essentially since its inception. Upon this examination, the undersigned paid
close attention to the applicable legal standard and controlling documents, leaving no assumption
unchallenged. This led to some interesting places. For example, the standard requiring that “school
facilities are clean, safe, attractive, and equal” applies, by the terms of Plan 2000 § H, to “existing”
schools. Understanding the foregoing, PCSSD objects to this standard being applied to school
construction because it goes beyond what Plan 2000 required. Also, to the extent that this standard
applies to “existing” schools, contractually it can only apply to schools existing at the time of
implementation of Plan 2000. In other words, it does not apply to the schools that are the subject
of this judicial inquiry. In place of this contractually imposed standard that arises from Plan 2000,
PCSSD submits that the controlling standard should instead be that defined by the parties’ 2014
Joint Motion replacing all prior plans. See PCSSD’s Brief in Support of its Motion in Limine to
limit argument and evidence about facilities, incorporated herein by reference. (Docs. 5619, 5620).
                                                    47
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 48 of 57



        conversion of existing Mills to a middle school, regardless of the success of the
        millage election. It is the intention of this Plan B commitment to bind PCSSD
        irrevocably, regardless of its future governance and administration, to the
        construction of a replacement facility for Mills, to begin promptly after any millage
        election.

(Doc. 5084, p. 3) (emphasis added). Although this joint motion contained several alternative plans,

it is undisputed that this is the one that came to be controlling by virtue of a negative vote on the

contemplated millage increase.

        In response to this joint motion to amend Plan 2000, expert Margie Powell provided the

Court valuable analysis and insight. (Doc. 5087). She wrote “[i]n my opinion, the proposed

supplement to the Plan mainly serves to hold the district’s feet to the fire with respect to following

through on its commitment to the patrons in the southeast quadrant, no matter what happens in the

future.” (Doc. 5087, p. 2). The Court studied these filings, and granted the joint motion with regard

to facilities, writing:

        The Court applauds, and approves, the District’s Plan A and Plan B for achieving
        unitary status in its school buildings and other structures. Ms. Powell is right: the
        new plans bind the District to do what it has been considering, and working toward,
        for some time.

(Doc. 5091).

        The language in the joint motion to amend Plan 2000 makes it clear that this was intended

to be a roadmap to “full unitary status” and also that the obligations expressed therein were

intended to be binding on PCSSD. Ms. Powell offered her commentary in agreement. And most

importantly, the Court reiterated that this new plan was to be “the District’s Plan A and Plan B for

achieving unitary status in its school buildings and other structures.” It is axiomatic that the new

plan cannot be binding solely on PCSSD, lest the entire agreement be an illusory promise. In other

words, PCSSD agreed to have its “feet [held] to the fire with respect to following through on its

commitment to the patrons in the southeast quadrant”—that commitment being the expenditure of
                                                 48
       Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 49 of 57



$55,000,000.00. The consideration for this significant financial commitment was achieving full

unitary status. It is clear that counsel for Intervenors and PCSSD signed off on these plans in

agreement. (Doc. 5084, p. 5).

       In evaluating whether PCSSD has substantially complied in good faith with Plan 2000 as

modified by the amendments summarized above, the Court must inquire about whether PCSSD

constructed a new Mills High School for $50,000,000.00 and whether PCSSD converted the Mills

Middle School project for $5,000,000.00. As the Court is well aware through campus tours, the

construction has taken place and is largely completed. Furthermore, in support of its contention

that it has upheld its end of the bargain in this area, at the trial of this matter PCSSD will present

adequate proof to demonstrate to the Court that it has followed through on its total $55,000,000.00

commitment.

       Specifically on the subject of good faith regarding facilities, Intervenors made stipulations

that reflect on the issue, mainly:

       The provisions of this motion are intended to demonstrate PCSSD’s good faith in
       addressing and remediating the unconstitutional disparities that exist as to its
       facilities. Joshua accepts and agrees that the PCSSD general plan commitments,
       and particularly its specific irrevocable obligations pertaining to new and improved
       high school and middle school facilities in the predominantly black southeast
       quadrant of PCSSD, are, indeed, substantial evidence of PCSSD’s good faith in
       removing its constitutional deficiencies regarding facilities.

(Doc. 5084, pp. 1-2). By following through on its commitments under this binding amendment to

Plan 2000 through the expenditure of $55,000,000.00 PCSSD demonstrated its good faith, as

agreed by Intervenors.

       In any event, the facilities at College Station, Harris, and any location other than those

expressly addressed by the amendment to Plan 2000 are not relevant to the question of whether

PCSSD has achieved unitary status. (Docs. 5084 and 5091). At the time that Intervenors and

                                                 49
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 50 of 57



PCCSD negotiated over the obligations assumed by the 2014 amendment, Intervenors did not

insist on new or renovated facilities at College Station, Harris, or any other school. (Id.). They did

not insist on a promise covering the specific features of Mills High School that have now become

the subject of their sundry complaints. (Compare Doc. 5528 with Docs. 5084 and 5091). This

argument applies to essentially every facilities related issue that Intervenors are desperately trying

to make the subject of this case. If other facilities or other obligations were arguably part of Plan

2000, the time for raising any such argument has long since passed. See United States v. City of

Fort Smith, 760 F.2d 231, 233–34 (8th Cir. 1985) (“[w]e note that, for purposes of enforcement,

consent decrees are to be construed as contracts”); Southern Pipe Coating, Inc. v. Spear & Wood

Manufacturing Co., 235 Ark. 1021, 363 S.W.2d 912, 914 (1963) (“one party to a contract who,

with knowledge of a breach by the other party, continues to accept benefits under the contract, and

suffers the other party to continue in performance thereof, waives the right to insist on the

breach”); Stephens v. West Pontiac–GMC, Inc., 7 Ark. App. 275, 647 S.W.2d 492, 493 (1983).

          By way of illustration, an aside addressing the history of this case will prove illuminating.

In 2004, there was an opinion addressing a very similar argument raised by the Joshua Intervenors,

who were attempting to make issues relevant after staying silent at the time that binding decisions

about those issues were made. Judge Wilson wrote:

          … traditional contract principles bar Joshua from arguing, at this late date that
          LRSD violated § 2.12.2. Joshua’s current interpretation of that section was never
          brought to the attention of LRSD during the term of the Revised Plan. Joshua knew
          no later than March 15, 2000, that LRSD was not “investigating” the racial disparity
          in student discipline of Joshua’s silence precludes it from now arguing that § 2.12.2
          required such an investigation.

(Doc. 3675, p. 166) (aff’d sub nom. Little Rock Sch. Dist. v. Armstrong, 359 F.3d 957 (8th Cir.

2004)).



                                                   50
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 51 of 57



       Similar to that historical episode, if the Intervenors’ current interpretation of Plan 2000 is

that PCSSD is required to address facilities at College Station and Harris, or take any particular

course of action at either of the Mills schools, the time for raising this interpretation of Plan 2000

was when making bindings facilities amendments thereto in 2014. They did not do so. (Docs. 5084

and 5091). Intervenors accepted benefits under this amendment, extracting the promise of a new

Mills High School and a renovated Mills Middle School, and indeed seeing PCSSD deliver on

those promises. Therefore, in accordance with the legal principle that consent decrees are

construed as contracts, and that continuing to accept benefits under a contract without objecting

waives the right to insist on the breach, Intervenors are now limited by the contractually binding

language of the 2014 amendment to Plan 2000. See United States v. City of Fort Smith, 760 F.2d

231, 233–34 (8th Cir. 1985); Southern Pipe Coating, Inc. v. Spear & Wood Manufacturing

Co., 235 Ark. 1021, 363 S.W.2d 912, 914 (1963).

       The case to be made on PCSSD’s facilities is a straightforward one, it being entirely

controlled by the 2014 amendments to Plan 2000. This understanding of the binding amendment

to Plan 2000 is stated clearly in its penultimate sentence, as both parties represented to the Court

that this was a plan to “make PCSSD fully constitutional.” (Doc. 5084, p. 4). As demonstrated

above, in this area of the case the Court respectfully has very little discretion because PCSSD’s

achievement of unitary status is established as a matter of contractual interpretation. Additional

argument about facilities is found in PCSSD’s separately filed Motion in Limine to Limit

Argument and Evidence about Facilities, and that separate filing is incorporated herein by

reference. (Docs. 5619, 5620).




                                                 51
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 52 of 57



       F.      PCSSD is Unitary in Monitoring.

       Section N of Plan 2000 governs monitoring. Much of PCSSD’s monitoring obligations

under Plan 2000 are derivative of its substantive obligations under Student Achievement and

Discipline. As such, because PCSSD has substantively shown above that it is deserving of unitary

status in those underlying areas, the same outcome with regard to monitoring follows.

       Although introduced above, it bears repeating here that the relevant inquiry in evaluating

PCSSD’s monitoring efforts is substantial compliance, not perfection. Judge Wilson explained that

an inquiry under this standard requires the Court to “examine whether any of [the district’s] failures

to comply with the Revised Plan in the … challenged areas are ‘serious enough’: (1) to constitute

‘substantial noncompliance’; and (2) ‘to cast doubt’ on [the district’s] “future compliance with the

constitution.” (Doc. 3675, p. 80) (citing Cody v. Hillard, 139 F .3d I I 97, 1199-1200 (8th Cir.

1998)). In other words, assuming without conceding that Intervenors do show an instance of

monitoring noncompliance, this does not spell defeat for PCSSD.

       With the transformative revolution of computerization and the internet, Ms. Powell also

astutely observed that “Plan 2000 is twenty years old, and information gathering and methods used

to interpret data has changed considerably . . . Fortunately, the PCSSD has progressed into the new

era of information gathering and data processing, and has a new monitoring tool; Educational

Equity School Monitoring.” (Doc. 5559, p. 5).

       Consistent with its obligations to engage in appropriate monitoring, PCSSD has used a

variety of tools over the years to see that monitoring happens in an effective manner, and in a way

compliant with Plan 2000. While the particular methods have shifted over the years to match the

evolving needs of the district’s students, PCSSD’s commitment to both the letter and the spirit of




                                                 52
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 53 of 57



its Plan 2000 Section N monitoring commitments has been unwavering. PCSSD’s monitoring

efforts are reported below in chart form:

 INSTRUME            School        Person/Entity    School Year       Why            Results
    NT               Year(s)       Recommende           was          Change
                     Utilized            d          Reconstruct
                                                        ed
 School Profile    2012-2016         Equity &         2016-17      Duplication       For data
                                   Pupil Services                       of          collection
                                    Department                     information
  Elementary       2012-2016         Equity &        2016-17       Duplication           To
    Equity                         Pupil Services                       of         create/submit
  Monitoring                        Department                     information    an Action Plan
                                                                                    for areas of
                                                                                      concern
  Secondary        2012-2016         Equity &        2016-17       Duplication           To
   Equity                          Pupil Services                       of         create/submit
  Monitoring                        Department                     information    an Action Plan
                                                                                    for areas of
                                                                                      concern
  Elementary       2016-2018       Coordinator of    2018-19       Practical to   Create/submit
    Equity                             Equity                      combine the    an Action Plan
  Monitoring                         Initiatives                   instruments      for areas of
                                                                                   concern with
                                                                                    supporting
                                                                                  documentation
  Secondary        2016-2018       Coordinator of    2018-19       Practical to   Create/submit
   Equity                              Equity                      combine the    an Action Plan
  Monitoring                         Initiatives                   instruments      for areas of
                                                                                  concerns with
                                                                                    supporting
                                                                                  documentation
  Educational     2018-Present     Coordinator of   Still in Use      N/A         Create/submit
    Equity                             Equity                                     an Action Plan
  Monitoring                         Initiatives                                    for areas of
                                                                                  concerns with
                                                                                    supporting
                                                                                  documentation




                                               53
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 54 of 57



               1.      Section N(1)

       Section N(1) requires that PCSSD develop a monitoring plan and provide the Intervenors

with a list of staff members responsible for carrying out the plan within 30 days of the approval of

Plan 2000. In 2011, Judge Miller found that PCSSD was not unitary with regard to subsection one,

writing “[t]his is the case because it failed to timely submit the required documents to Joshua; it

took more than two years to adopt a monitoring plan, and the monitoring plan it finally submitted

was rejected outright by the ODM as woefully inadequate.” (Doc. 4507, p. 105). In other words,

PCSSD did not comply with this subsection by a date certain in the year 2000. As with several of

the subsections of discipline discussed above, as of Judge Miller’s 2011 opinion of such

noncompliance due to time must be set aside, otherwise PCSSD could never attain unitary status

due to a procedural misstep twenty years ago.

       Moving forward from Judge Miler’s 2011 findings, PCSSD submits its annual monitoring

report to the school board each August and sends a written copy of the Board report to the

Intervenors. This annual monitoring report focuses on the monitoring and compliance efforts

related to the remaining elements of Plan 2000, and is reported in such a way that the responsible

PCSSD staff members responsible for implementation are identified. Additionally, and

specifically speaking to corrective actions and interventions where problems may be found,

PCSSD has made Educational Equity School Monitoring Action Plans. These actions address the

requirements of Plan 2000, and seek to remedy the concerns raised by Judge Miller in 2011. As

such, PCSSD has substantially complied in good faith with subsection one of Section N.




                                                54
         Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 55 of 57



                2.     Section N(2)

         Judge Miller succinctly summarized the requirements of Section N(2) as follows:

         Subsection two of this section requires Pulaski County to allow Joshua to examine
         and secure copies of all records relating to Pulaski County’s compliance with the
         plan and to allow Joshua an opportunity to meet with the assistant superintendent
         for desegregation or staff members responsible for implementing particular
         sections of the plan.

(Doc. 4507, p. 105). Judge Miller heard extensive argument and evidence surrounding this

subsection, and he concluded: “[PCSSD] acted in good faith and substantially complied with this

subsection. This does not, however, relieve Pulaski County of its duty to continue implementing

this provision in good faith until it is declared entirely unitary and excused from supervision.”

(Id.).

         Expert Margie Powell examined this issue and concluded that “[t]here is no evidence that

the PCSSD has not complied with this subsection of Plan 2000.” (Doc. 5559, p. 4). Indeed, PCSSD

has continued its efforts to maintain compliance with this Subsection of Section N. Specifically,

PCSSD has continued the yearly Local Equity Monitoring Reports, and the Monitoring and

Compliance Reports. These reports are substantially similar to what was being produced prior to

2011, which is the evidence upon which Judge Miller relied when he found that PCSSD was

compliance with Plan 2000. As such, PCSSD is unitary in Subsection 2 of Section N.

                3.     Section N(3)

         Section N(3) requires PCSSD to submit statistical reports in a number of categories. With

respect to the long list of monitoring requirements listed in Section N(3), Judge Miller found:

“[t]he evidence demonstrates that Pulaski County has acted in good faith and has substantially

complied with this subsection because it made a good-faith effort to track and make available all

the required data.” (Doc. 4507, p. 106). Expert Margie Powell examined PCSSD with respect to

                                                55
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 56 of 57



Subsection 3, and concluded that “[t]he PCSSD continues to submit the statistical reports required

under Plan 2000. All of them are required by the Arkansas Department of Education (ADE).”

(Doc. 5559, p. 4). PCSSD has continued its efforts to maintain compliance with Section N(3).

Specifically, as already explained above, PCSSD has continued producing reports that are

substantially the same as those produced prior to 2011. As such, PCSSD is unitary in Section N(3).

IV.    CONCLUSION

       PCSSD is deserving of a declaration of complete unitary status. The most straightforward

determination to be made is on the issue of facilities, where this outcome is all but preordained

following the joint motion to amend Plan 2000 providing the $55,000,000.00 benchmark to

achieving, by its own terms, “full unitary status.” (Doc. 5084, p. 3). The determination in student

achievement is also mostly controlled by prior stipulation, Intervenors agreeing that the Donaldson

Scholars Academy would become a substantial component of PCSSD’s desegregation obligation

on the subject of student achievement. (Doc. 5018, pp. 2-3). That program has now been

implemented. Beyond the Donaldson Scholar’s Academy, there is still more than adequate

evidence in the record to find that PCSSD is unitary on student achievement. On discipline, PCSSD

has maintained a longstanding commitment to Plan 2000, and although this is certainly not

required for a finding of unitary status, discipline disparities in PCSSD are trending down. The

issue of monitoring largely follows the outcomes just summarized, with the majority of this issue

being handled by the fact that PCSSD has continued the same monitoring reports upon which

Judge Miller relied in 2011 in finding that PCSSD was unitary to date. Any outstanding monitoring

obligations have been met by adjustments in monitoring reports. Moreover, the standard for all of

this is substantial compliance in good faith, and PCSSD has more than crossed that threshold. This

brief is intended to give a general outline of the reasons supporting a declaration of unitary status,

                                                 56
      Case 4:82-cv-00866-DPM Document 5622 Filed 06/01/20 Page 57 of 57



however it is not meant to exhaustively present all argument and evidence, which will be

forthcoming at the trial of this matter. A new day has dawned in PCSSD. The time for a complete

unitary declaration has come.

                                           Respectfully submitted,

                                           Devin R. Bates
                                           Devin R. Bates (2016184)
                                           M. Samuel Jones III (76060)
                                           Amanda G. Orcutt (2019102)
                                           MITCHELL, WILLIAMS, SELIG,
                                             GATES & WOODYARD, P.L.L.C.
                                           425 West Capitol Avenue, Suite 1800
                                           Little Rock, Arkansas 72201
                                           Telephone: (501) 688-8800
                                           Facsimile: (501) 688-8807
                                           sjones@mwlaw.com
                                           dbates@mwlaw.com
                                           aorcutt@mwlaw.com

                                           and

                                           Jay Bequette (87012)
                                           Cody Kees (2012118)
                                           BEQUETTE BILLINGSLEY & KEES, P.A.
                                           425 West Capitol Ave., Suite 3200
                                           Little Rock, Arkansas 72201
                                           Telephone: (501) 374-1107
                                           Facsimile: (501) 374-5092
                                           jbequette@bbpalaw.com
                                           ckees@bbpalaw.com

                                           Attorneys for Pulaski County Special
                                           School District




                                              57
